Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven J. Gelman (Reg. No. 41,034) on December 14, 2021.

The application has been amended as follows: 
Claim 35: A computer-implemented method by a collaboration server for converting collaboration media, the method comprising:
identifying a virtual room source media type for a virtual room source media associated with a virtual room and a first set of evaluation criteria;
converting the virtual room source media type to a generic signaling protocol used internally by the collaboration server;
identifying a plurality of potential conversion rules for converting the generic signaling protocol to a first target media type associated with a client device, wherein the first set of evaluation criteria comprise a first evaluation criterion associated with a parameter of the client device and a second evaluation criterion associated with a transformation cost for converting the generic signaling protocol to the first target media type;

determining a first sub-score based on the first evaluation criterion and a second sub-score based on the second evaluation criterion; and
determining a score based, at least in part, on the first sub-score and the second sub-score;
rating the potential conversion rules based on their respective scores;
selecting, among the potential conversion rules, a first conversion rule based on the rating;
converting the generic signaling protocol to [[a]] the first target media type based on the first conversion rule; and
transmitting the first target media type to the client device.
Claim 36: The computer-implemented method of claim 35, further comprising:
selecting a transmission protocol, and wherein transmitting the first target media type comprises transmitting using the transmission protocol.
Claim 37: The computer-implemented method of claim 35, further comprising:
in response to determining a bi-directional data channel, identifying a client source media type for a client source media and one or more second evaluation criteria;
selecting a second conversion rule by rating one or more potential conversion rules based on the one or more second evaluation criteria;
converting the client source media to the generic signaling protocol and then to a second target media type based on the second conversion rule; and
causing the second target media type to be displayed through the virtual room.
Claim 38: The computer-implemented method of claim 35, further comprising:
determining a change in the first set of evaluation criteria;

converting the generic signaling protocol to an updated first target media type based on the updated first conversion rule.
Claim 42: The computer-implemented method of claim 35, wherein converting the generic signaling protocol to the first target media type comprises at least one of: adjusting image formats, converting text into speech, or converting speech into text.
Claim 45: A system, comprising:
a processor;
a memory operatively connected to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations comprising:
identifying a virtual room source media type for a virtual room source media associated with a virtual room and a first set of evaluation criteria;
converting the virtual room source media type to a generic signaling protocol used internally by the collaboration server;
identifying a plurality of potential conversion rules for converting the generic signaling protocol to a first target media type associated with a client device, wherein the first set of evaluation criteria comprise a first evaluation criterion associated with a parameter of the client device and a second evaluation criterion associated with a transformation cost for converting the generic signaling protocol to the first target media type;
for each of the potential conversion rules:

determining a score based, at least in part, on the first sub-score and the second sub-score;
rating the potential conversion rules based on their respective scores;
selecting, among the potential conversion rules, a first conversion rule based on the rating;
converting the generic signaling protocol to [[a]] the first target media type based on the first conversion rule; and
transmitting the first target media type to the client device.
	Claim 46: The system of claim 45, wherein the memory stores further instructions that, when executed by the processor, cause:
selecting a transmission protocol, and wherein transmitting the first target media type comprises transmitting using the transmission protocol.
Claim 47: The system of claim 46, wherein the memory stores further instructions that, when executed by the processor, cause:
in response to determining a bi-directional data channel, identifying a client source media type for a client source media and one or more second evaluation criteria;
selecting a second conversion rule by rating one or more potential conversion rules based on the one or more second evaluation criteria;
converting the client source media to the generic signaling protocol and then to a second target media type based on the second conversion rule; and
causing the second target media type to be displayed through the virtual room.
Claim 48: The system of claim 47, wherein the memory stores further instructions that, when executed by the processor, cause:
determining a change in the first set of evaluation criteria;
in response to determining the change in the first set of evaluation criteria, selecting an updated first conversion rule by rating one or more potential conversion rules based on the change in the first set of evaluation criteria; and
converting the generic signaling protocol to an updated first target media type based on the updated first conversion rule.
Claim 51: The system of claim 47, wherein converting the generic signaling protocol to the first target media type comprises at least one of: adjusting image formats, converting text into speech, or converting speech into text.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach “converting a source media type to a generic signal protocol used internally by the collaboration server”, “identifying potential conversion rules for converting the generic signal protocol to a first target media type”, “a first evaluation criterion associated with a parameter of the client device”, “a second evaluation criterion associated with transformation cost”, “determining a score for each potential conversion rule based on a first sub-score and a second sub-score, wherein the first sub-score is based on the first evaluation criterion and the second sub-score is based on the second evaluation criterion”, “ranking potential conversion rules based on their respective scores”, “selecting a first conversion rule based on the ranking”, “converting the generic signal protocol to the first target media type based on the first conversion rule”, and “transmitting the first target media type to the client device” as recited in independent claims 35 and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.